         Case 1:20-cr-00029-SPW Document 38 Filed 10/09/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 UNITED STATES OF AMERICA,                 Case No. CR-20-29-BLG-SPW

                 Plaintiff,

 vs.                                                 ORDER


 DAVID SHANE LINDELL,

                Defendant.


       Upon the Defendant's Motion to Reopen Pretrial Motion Briefing Period for

Suppression Hearing (Doc. 37), and good cause appearing therefore;

       IT IS HEREBY ORDERED that the deadline to file a supplemental motion is

Friday, October 16, 2020.

       IT IS FURTflER ORDERED that the deadline to file a response to the

supplemental motion is Friday, October 30, 2020.

       The Clerk ofCourt is directed to notify the parties ofthe making ofthis Order.

       DATED this              of October, 2020.




                                       SUSAN P. WATTERS
                                       U. S. DISTRICT COURT JUDGE
